Title: To George Washington from John Likly, 4 November 1782
From: Likly, John
To: Washington, George


                  
                     (Copy)
                     Sir
                     Annapolis 4th Novemr 1782
                  
                  I was at York Town in Virginia as a Merchant, when the Army & Garrison there surrendered to Your Excellency; and disposed of a considerable part of my Merchandize to the Public, for which, it was stipulated that I should receive Tobacco in return.  Finding that some of the Vessels employed in bringing away this Tobacco, were detained in the Country beyond expectation; and finding that they would fall considerably short of holding the Quantities which They were estimated to carry—I joined some of my Fellow Capitulants, in a Petition to Rear Admiral Digby for a Flag to cover from 100 to 150 HHds, as the said deficiency might be—The Admiral delayed an Answer to this Petition for upwards of a Month; and then, without assigning any reasons, Thought proper to deny our request.  He afterwards refused his Passport for a small Vessel, hired for the purpose of carrying me to Virginia—In this situation I had nothing left but to throw myself upon the mercy of America, and I obtained a Pass from the Commandant of New York to go in the first Flag to Dobbs’s Ferry, where I meant to state my business to Your Excellency, and sollicit your permission to proceed to Virginia by land—I waited from the 8th until the 18th of last Month, & no Flag offered for Dobbs’s Ferry; when, Wearied out with delay, and apprehensive that our Tobacco would come too late for the Fall Convoy—I went on board a French return Flag of truce, bound to Baltimore—As the Vessel did not stop in Virginia, and as we had no communication with any boats in the Bay—I was carried to Baltimore much against my inclination, and there obtained leave to wait upon His Excellency the Governor and Council of Maryland, to notify my business and request their permission to Proceed to Virginia—As I unfortunately had not Your Excellency’s Permission—These Gentlemen thought proper to take my Parole to repair immediately on board the Romulus ship of War—and have charged me with a Letter to Commodore Villebrune, wherein he is, desired to send me to New York in a Flag of truce.
                  Although Your Excellency’s interference in this business may perhaps come too late for my relief, yet, as there is a chance that Commodore Villebrune may not have occasion to dispatch a Flag immediately, I have taken the liberty to trouble Your Excellency with the foregoing detail, and to request, That Your Excellency will be favorably pleased to direct Commodore Villebrune to deliver me up to the Executive Power in Virginia.
                  I shall decline appologizing to Your Excellency for the very great freedom now taken, Convinced, That Your Excellency’s humane feelings for the distresses of Individuals will determine Your Excellency to take measures for their relief.  I have the honor to be with the utmost respect Your Excellency’s very hhble Servant
                  
                     John Likly
                  
               